Exhibit 99.1 News Release Trustmark Corporation Announces Second Quarter 2017 Financial Results JACKSON, Miss. – July 25, 2017 – Trustmark Corporation (NASDAQ:TRMK) reported net income of $24.0 million in the second quarter of 2017, representing diluted earnings per share of $0.35.Included in second quarter financial results were non-routine charges related to the termination of Trustmark’s defined benefit pension plan as well as charges related to the merger with RB Bancorporation and its subsidiary, Reliance Bank (“Reliance”), which reduced net income by $10.9 million and $2.0 million (net of tax), respectively.Separately, Trustmark received non-taxable proceeds related to life insurance acquired as part of a previous acquisition that increased net income in the second quarter by $4.9 million.Adjusting for the above items, net income in the second quarter totaled $32.0 million, representing diluted earnings per share of $0.47. Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per share payable September 15, 2017, to shareholders of record on September 1, 2017. Second Quarter Highlights • Loans held for investment increased $291.4 million, or 3.6%, from the prior quarter and $890.9 million, or 12.0%, year-over-year • Revenue (excluding income on acquired loans and life insurance proceeds) increased 1.9% from the prior quarter and 6.4% year-over-year to total $141.0 million in the second quarter • Routine noninterest expense remained well controlled Gerard R. Host, President and CEO, stated, “Trustmark continued to gain momentum and achieved solid financial results in the second quarter.We continued to experience robust loan growth across our five-state franchise, while maintaining historically low levels of other real estate and net charge-offs.Our mortgage, insurance and wealth management businesses continued to provide complementary revenue sources to our traditional banking business.Routine noninterest expense remained well controlled. We also completed the Reliance merger and conversion in the second quarter and had a very successful rollout of our myTrustmark℠ Business platform. Thanks to our associates, solid profitability and strong capital base, Trustmark remains well positioned to continue meeting the needs of our customers and creating long-term value for our shareholders.” Completion of Reliance Merger • Expanded presence in attractive Huntsville, Alabama, MSA with seven banking centers • Completed seamless operational conversion On April 7, 2017, Trustmark completed its previously announced merger with Reliance, headquartered in Athens, Alabama. At the merger date, the estimated fair values of loans and deposits acquired were $117.4 million and $166.2 million, respectively.The operations of Reliance are included in Trustmark’s operating results as of the merger date and did not have a material impact on Trustmark’s results of operations. Balance Sheet Management • Continued diversified legacy loan growth demonstrates the value of Trustmark’s five-state franchise • Noninterest-bearing deposits represented 30.3% of total average deposits; total cost of deposits of 0.20% in the second quarter • Solid capital base continues to provide flexibility in pursuing growth opportunities Loans held for investment totaled $8.3 billion at June 30, 2017, reflecting an increase of 3.6% from the prior quarter and 12.0% year-over-year.Commercial and industrial loans increased $94.2 million during the quarter, reflecting growth in Mississippi, Alabama and Tennessee. Relative to the prior quarter, construction lending expanded $62.1 million, primarily due to growth in Texas and Alabama.Loans secured by nonfarm, nonresidential properties increased $45.0 million, principally driven by growth in Alabama, Texas and Florida.Other real estate secured loans, which include multifamily projects, grew $32.6 million, driven by growth in Alabama and Texas. Acquired loans totaled $314.9 million at June 30, 2017, an increase of $96.7 million from the prior quarter due to the Reliance merger.Collectively, loans held for investment and acquired loans totaled $8.6 billion at June 30, 2017, up $388.1 million from the prior quarter. Deposits totaled $10.4 billion at June 30, 2017. Excluding acquired deposits of $166.2 million, deposits increased $152.8 million, or 1.5%, from the previous quarter. Trustmark continues to maintain an attractive, low-cost deposit base with a total cost of deposits of 0.20%.The favorable mix of interest-bearing liabilities yielded a total cost of funds of 0.44% for the second quarter of 2017. Trustmark’s capital position remained solid, reflecting the consistent profitability of its diversified financial services businesses. At June 30, 2017, Trustmark’s tangible equity to tangible assets ratio was 8.61%, while its total risk-based capital ratio was 13.11%.Tangible book value per share was $17.17 at June 30, 2017, up 2.4% year to date. Credit Quality • Nonperforming loans increased $12.8 million from the prior quarter, primarily due to a single healthcare-related credit moving to nonaccrual status during the quarter • Other real estate decreased $6.0 million to total $50.0 million • Recoveries exceeded charge-offs by $818 thousand • Allowance for loan losses represented 277.4% of nonperforming loans, excluding specifically reviewed impaired loans At June 30, 2017, nonperforming loans totaled $74.1 million while other real estate totaled $50.0 million. Collectively, nonperforming assets increased $6.8 million, or 5.8%, linked quarter while decreasing $10.5 million, or 7.8%, year-over-year. Allocation of Trustmark's $76.2 million allowance for loan losses represented 0.99% of commercial loans and 0.67% of consumer and home mortgage loans, resulting in an allowance to total loans held for investment of 0.92% at June 30, 2017, representing a level management considers commensurate with the inherent risk in the loan portfolio.Collectively, the allowance for both held for investment and acquired loan losses represented 0.97% of total loans, which include held for investment and acquired loans. Unless noted otherwise, all of the above credit quality metrics exclude acquired loans and other real estate covered by FDIC loss-share agreement. Revenue Generation • Net interest income (FTE) excluding income on acquired loans totaled $100.7 million in the second quarter, an increase of 3.5% from the prior quarter • Insurance and wealth management revenue demonstrated solid growth, increasing 5.8% and 3.5%, respectively, from the prior quarter • Mortgage loan-production volume increased 22.8% linked quarter to $372.7 million Net interest income (FTE) in the second quarter totaled $106.9 million, which resulted in a net interest margin of 3.49%.Compared to the prior quarter, net interest income (FTE) increased $4.5 million, which reflects continued growth in interest income from the held for sale and held for investment loan portfolios as well as growth in interest and fees on acquired loans. During the second quarter of 2017, the yield on acquired loans totaled 7.96% and included $952 thousand in recoveries from the settlement of debt, which represented approximately 1.21% of the annualized total acquired loan yield. Excluding acquired loans, the net interest margin for the second quarter of 2017 totaled 3.37% and remained relatively stable when compared to the first quarter of 2017, as growth in the yield on the loans held for investment and held for sale portfolio was offset by higher costs of interest-bearing deposits. Noninterest income totaled $50.2 million in the second quarter. Excluding the previously mentioned non-taxable life insurance proceeds of $4.9 million, noninterest income was $45.3 million, a decline of 1.6% from the prior quarter and an increase of 2.4% over the previous year. Decreased mortgage hedge ineffectiveness was the main driver for the linked quarter decline. Mortgage banking revenue in the second quarter totaled $9.0 million, down $1.2 million from the prior quarter and up $2.3 million year-over-year.Relative to the prior quarter, both bank card and other fees and insurance commissions showed strong growth, increasing 13.4% and 5.8%, respectively. Insurance revenue totaled $9.7 million in the second quarter, representing an increase of 5.8% from the prior quarter and 1.1% from the same period one year earlier.The performance this quarter was primarily driven by the commercial property and casualty line of business.Wealth management revenue in the second quarter totaled $7.7 million, up 3.5% over the prior quarter, but down 4.2% year-over-year. The linked quarter increase was primarily a result of higher brokerage asset management fees and recordkeeping fees. Noninterest Expense • Efficiency ratio improved to 64.5% in the second quarter • Continued realignment of delivery channels Excluding other real estate expense ($383 thousand), intangible amortization ($1.5 million), the one-time charges related to the pension plan termination ($17.6 million) and one-time expenses associated with the Reliance merger ($3.2 million), routine noninterest expense in the second quarter totaled $99.3 million. Trustmark estimates that the termination of the noncontributory tax-qualified defined benefit pension plan will reduce annual pension plan expense approximately $3.0 million to $4.0 million.Salaries and benefits expense – excluding the $17.6 million one-time pension plan termination charge – was $59.1 million, which increased marginally from the prior quarter due to inclusion of Reliance associates and higher commissions. Services and fees decreased $323 thousand from the prior quarter, while other real estate and foreclosure expense decreased $1.4 million.Other expense – excluding the $3.2 million charge related to the Reliance merger – totaled $11.7 million, a decrease of $1.1 million on a comparable basis from the prior quarter. Trustmark is committed to developing and maintaining relationships, supporting investments that promote profitable revenue growth and realigning retail delivery channels to support changing customer preferences. Trustmark recently renovated an office in Memphis that is co-branded with a leading coffee retailer in an effort to increase foot traffic and create additional opportunities to introduce Trustmark products and services to prospective customers. Trustmark also initiated a pilot program introducing myTeller℠, an interactive video teller service provided through a centralized teller center that delivers most functions provided by traditional tellers, at this location and others across the franchise. Investments in myTrustmark℠, a mobile and online banking platform, provides enhanced customer access to account information, payment services and financial management tools. Adoption of myTrustmark℠ has notably increased with approximately two-thirds of customers accessing the platform via mobile devices. Successful adoption of myTrustmark℠ served as the basis for the second quarter launch of myTrustmark℠ Business, which provides the features of myTrustmark℠ into a product offering specifically designed for commercial customers. Additional Information As previously announced, Trustmark will conduct a conference call with analysts on Wednesday, July 26, 2017, at 8:30 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (877) 317-3051 or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com, which will also include a slide presentation Management will review during the conference call.A replay of the conference call will also be available through Wednesday, August 9, 2017, in archived format at the same web address or by calling (877) 344-7529, passcode 10110062. Trustmark Corporation is a financial services company providing banking and financial solutions through 199 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning. You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information. These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements. You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition. Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. Risks that could cause actual results to differ materially from current expectations of Management include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, including conditions in the housing and real estate markets in the regions in which Trustmark operates and the extent and duration of the current volatility in the credit and financial markets as well as crude oil prices, changes in our ability to measure the fair value of assets in our portfolio, material changes in the level and/or volatility of market interest rates, the performance and demand for the products and services we offer, including the level and timing of withdrawals from our deposit accounts, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, our ability to attract noninterest-bearing deposits and other low-cost funds, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, economic conditions, including the potential impact of issues relating to the European financial system and monetary and other governmental actions designed to address the level and volatility of interest rates and the volatility of securities, currency and other markets, the enactment of legislation and changes in existing regulations or enforcement practices or the adoption of new regulations, changes in accounting standards and practices, including changes in the interpretation of existing standards, that affect our consolidated financial statements, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of our borrowers, changes in our ability to control expenses, changes in our compensation and benefit plans, including those associated with the planned termination of our noncontributory tax-qualified defined benefit pension plan, greater than expected costs or difficulties related to the integration of acquisitions or new products and lines of business, cyber-attacks and other breaches which could affect our information system security, natural disasters, environmental disasters, acts of war or terrorism, and other risks described in our filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct. Except as required by law, we undertake no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. Trustmark Investor Contacts: Trustmark Media Contact: Louis E. Greer Melanie A. Morgan Treasurer and Senior Vice President Principal Financial Officer 601-208-2979 601-208-2310 F. Joseph Rein, Jr.
